DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 19 Nov 2021, in which claims 1-6, 10, and 13-15 are amended.

This application is the national stage entry of PCT/US17/61470, filed 14 Nov 2017; and which claims benefit of provisional application 62/422630, filed 16 Nov 2016.

Claims 1-15 are pending in the current application. Claim 15, drawn to non-elected inventions, is withdrawn. Claims 4-5, drawn to non-elected species, are withdrawn. Claims 1-3 and 6-14 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 19 Nov 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 Nov 2021.

Applicant’s election of species of poly alpha-1,3-glucan in the reply filed on 19 Nov 2021 is acknowledged.

Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 19 Nov 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MISHRA et al. (WO 2015/200589 A1, published 30 Dec 2015, provided by Applicant in IDS mailed 30 Nov 2021).
MISHRA et al. discloses a poly alpha-1,3-glucan film produced by an extrusion process. (abstract) MISHRA et al. discloses the structure of the poly alpha-1,3-glucan made of 100% alpha-1,3 glycosidic linkages. (page 5, lines 5-10) MISHRA et al. discloses the solvent composition used to prepare the prepare the poly alpha-1,3-glucan film contains a plasticizer additive and the preferred plasticizer additive is glycerol. (page 6, lines 20-30) MISHRA et al. discloses the embodiment of a poly alpha-1,3-glucan film where the solution is extruded through a slot die into a coagulation bath and dipped into a 3% wt. glycerol bath, then dried, (example 4 at page 15) or an extrusion molded film or sheet comprising poly alpha-1,3-glucan and the plasticizer additive glycerol at 3 wt% meeting limitations of instant claims 1-3, 6, 8-10, and 13-14. MISHRA et al. discloses the embodiment of a poly alpha-1,3-glucan film not containing a plasticizer additive, prepared by washing and drying, (example 1 at page 13) implying the film comprising about 100 weight percent of the poly alpha-1,3-glucan addressing instant claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over MISHRA et al. (WO 2015/200589 A1, published 30 Dec 2015, provided by Applicant in IDS mailed 30 Nov 2021) in view of De Carvalho et al. (Carbohydrate Polymers, 2001, 45, p189-194, cited in PTO-892).
MISHRA et al. teaches as above. MISHRA et al. further teaches the analogous field of art of glucose-based polysaccharides includes cellulose for the manufacture of fibers and films. (page 1, lines 15-20) MISHRA et al. further teaches the glucan polymer containing alpha-1,3-glycoside linkages can be used to make continuous, strong, cotton-like fibers, highly suitable for use in textiles. (page 2, lines 5-20)
MISHRA et al. does not specifically disclose the composition further comprising starch. (instant claim 7, 11) MISHRA et al. does not specifically disclose the composition further comprising carbon black and/or inorganic particles. (instant claim 12)
De Carvalho et al. teaches the use of kaolin as filler reinforcement for thermoplastic starch in order to improve its mechanical properties. Composites were prepared with regular cornstarch plasticized with glycerin and reinforced with hydrated kaolin. Besides the good mechanical properties, the utilization of these clays leads to an increase in the water resistance. (page 189, abstract) De Carvalho et al. teaches the known use of starch as filler in plastics, and the use of starch synthetic polymers blends. De Carvalho et al. teaches starch was also modified by grafting with vinyl monomers yielding thermoplastic materials that can be injection molded or extruded into films with properties similar to low density polyethylene. (page 189, left column, paragraph 1) De Carvalho et al. teaches the research on starch-based biodegradable plastic is nowadays focused to develop consumer items for one way use from substantially pure starch and to exclude synthetic polymers from the formulation. (page 189, paragraph spanning left and right columns) De Carvalho et al. teaches pure thermoplastic starch has some limitations: it is mostly water-soluble and has poor mechanical properties. To improve the mechanical properties, the use of natural materials like cellulosic fibers and minerals has been considered. (page 189, right column, paragraph 2) ) De Carvalho et al. teaches the compositions studied were based on thermoplastic starch with 30% of glycerin, compounded with kaolin in proportions of 10, 20, 30, 40, 50 and 60 phr (parts of kaolin per hundred parts of thermoplastic starch). (page 190, left column, paragraph 2) De Carvalho et al. teaches the composites were hot pressed at 160°C to obtain plates of 10 x 10 cm with 2.5 mm thickness, (page 190, right column, paragraph 2) interpreted as a film or sheet.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine MISHRA et al. in view of De Carvalho et al. to combine the poly alpha-1,3-glucan taught by MISHRA et al. with the cornstarch plasticized with glycerin and reinforced with hydrated kaolin taught by De Carvalho et al. make a composite material for an injection molded or extruded film or sheet. One of ordinary skill in the art would have been motivated to combine MISHRA et al. in view of De Carvalho et al. with a reasonable expectation of success because De Carvalho et al. teaches the use of polymers blends or composite materials and the use of starch as filler in plastics is known in the art, teaches the research on starch-based biodegradable plastic is to exclude synthetic polymers from the formulation, and teaches the use of natural materials like cellulosic fibers and minerals has been considered to improve the mechanical properties. MISHRA et al. further teaches the pertinent field of art includes of glucose-based polysaccharides includes cellulose for the manufacture of fibers and films and suggests similarities between cellulose and the glucan polymer of MISHRA et al. Therefore one of ordinary skill in the art would have been motivate to combine MISHRA et al. in view of De Carvalho et al. in order to improve mechanical properties as suggested by De Carvalho et al. with a reasonable expectation of success to applying this improvement to a polymer blend or composite material. See also MPEP 2144.06 at I providing ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Here both MISHRA et al. and De Carvalho et al. teach glucose-based polysaccharide composites which can be formed into films or sheets, and further De Carvalho et al. teaches a reasonable expectation of success to use of polymers blends or composite materials in the pertinent field of art. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623